IN THE SUPREME COURT OF THE STATE OF DELAWARE

    KYREE HARRIS,                             §
                                              §   No. 399, 2018
        Defendant Below,                      §
        Appellant,                            §   Court Below—Superior Court
                                              §   of the State of Delaware
        v.                                    §
                                              §   Cr. ID No. N1612004858
    STATE OF DELAWARE,                        §
                                              §
        Plaintiff Below,                      §
        Appellee.                             §

                             Submitted: August 14, 2018
                              Decided: August 20, 2018

                                          ORDER

       On August 1, 2018, the Chief Deputy Clerk issued a notice directing the

appellant to show cause why this appeal should not be dismissed as untimely filed.1

The appellant has not responded to the notice to show cause within the required ten-

day period. Dismissal of this appeal is therefore deemed to be unopposed.

       NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                           BY THE COURT:

                                           /s/ Karen L. Valihura
                                           Justice


1
  The appellant filed the notice of appeal from his June 20, 2018 sentencing for a violation of
probation on July 31, 2018. Under Supreme Court Rule 6(a)(iii), the notice of appeal was due
within thirty days after the violation of probation sentence was imposed.